PER CURIAM.
Michael Horwitz, DPM, and Feet For Life Centers Professional Corporation (collectively, "Appellants") appeal the judgment entered upon a jury verdict awarding Mary Gulath ("Gulath") $628,000 on her medical malpractice claim that Appellants negligently performed cryosurgery on her feet. Appellants assert four points on appeal. First, Appellants argue that the trial court erred in submitting Gulath's verdict directing instruction because it was improper and prejudicial to Appellants. Second, Appellants claim that the trial court erred in denying Appellants' motion for judgment notwithstanding the verdict because it erroneously found that Gulath made a submissible case. Third, Appellants contend that the trial court erred in permitting Gulath to admit into evidence a medical record that was not timely disclosed to Appellants. And finally, Appellants argue that the trial court erred in admitting into evidence and allowing recovery for the amounts Appellants charged Gulath for the cryosurgery and related medical services. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).